F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         JUN 10 2003
                                 TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                               Clerk

 ALI SHERKAT,

          Plaintiff-Appellant,

 v.                                                    No. 02-3406
                                                         (D. Kan.)
 JOHNSON COUNTY DISTRICT                       (D.Ct. No. 02-CV-2487-KHV)
 COURT,

          Defendant-Appellee.



                             ORDER AND JUDGMENT *


Before SEYMOUR, MURPHY, and O’BRIEN, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Mr. Ali Sherkat, acting pro se 1, appeals the district court’s sua sponte

dismissal of his complaint for lack of subject matter jurisdiction. We affirm.

      Mr. Sherkat, acting pro se, brought an action against the Johnson County,

Kansas, District Court alleging a violation of his equal protection and due process

rights under the Fourteenth Amendment. He claimed the Johnson County District

Court found him guilty of abuse without proof, took away his parenting rights,

and jeopardized his right to appeal by failing to record the hearing. Mr. Sherkat

requested the United States district court dismiss and/or reverse the orders of the

Johnson County District Court and sought an award of damages, including five

million dollars in punitive damages. Acting sua sponte, the district court

dismissed the complaint for lack of subject matter jurisdiction based upon the

Rooker-Feldman doctrine. 2 Mr. Sherkat now appeals that ruling, and has filed

two emergency motions regarding his appeal.

      “The Rooker-Feldman doctrine ‘bars a party losing in state court from

seeking what in substance would be appellate review of the state judgment in a

United States district court, based on the losing party’s claim that the state

judgment itself violates the loser’s federal rights.’” Johnson v. Riddle, 305 F.3d

      1
       We liberally construe his pro se pleadings. Ledbetter v. City of Topeka,
318 F.3d 1183, 1187 (10th Cir. 2003).
      2
       The doctrine’s name is derived from the two United States Supreme Court
cases from which it arose: Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923), and
District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983).

                                         -2-
1107, 1116 (10th Cir. 2002) (citing Kiowa Indian Tribe v. Hoover, 150 F.3d 1163,

1169 (10th Cir. 1998)). This doctrine “not only prohibit[s] direct review of state

judgments by lower federal courts, but it also prohibit[s] those federal courts from

issuing any declaratory relief that is inextricably intertwined with the state court

judgment.” Facio v. Jones, 929 F.2d 541, 543 (10th Cir. 1991) (quotation marks

and citations omitted).

      We review a dismissal for lack of subject matter jurisdiction de novo. U.S.

West, Inc. v. Tristani, 182 F.3d 1202, 1206 (10th Cir. 1999), cert. denied, 528

U.S. 1106 (2000). Here, Mr. Sherkat essentially seeks a dismissal and/or reversal

of the state court proceedings, and the constitutional claims raised and relief

sought are inextricably intertwined with the substance and procedure of the state

court judgment. This is precisely the type of meddling in state court affairs the

Rooker-Feldman doctrine proscribes.

      Accordingly, we AFFIRM the district court’s dismissal of Mr. Sherkat’s

complaint for lack of subject matter jurisdiction based upon the Rooker-Feldman

doctrine. Further, Mr. Sherkat’s two emergency motions are denied as moot.



                                        Entered by the Court:

                                        TERRENCE L. O’BRIEN
                                        United States Circuit Judge



                                          -3-